ICJ_069_FrontierDispute_BFA_MLI_1987-04-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/RÉPUBLIQUE DU MALI)

ORDONNANCE DU 9 AVRIL 1987

DESIGNATION D’EXPERTS

1987

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALI)

ORDER OF 9 APRIL 1987
NOMINATION OF EXPERTS
Mode officiel de citation :

Différend frontalier,
désignation d'experts, ordonnance du 9 avril 1987,
C.LJ. Recueil 1987, p. 7.

Official citation :

Frontier Dispute,
Nomination of Experts, Order of 9 April 1987,
I.C.J. Reports 1987, p. 7.

 

N° de vente : 5 2 7
Sales number

 

 

 
1987
9 avril
Rôle général
n° 69

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1987

9 avril 1987

AFFAIRE DU DIFFÉREND FRONTALIER

(BURKINA FASO/RÉPUBLIQUE DU MALI)

ORDONNANCE
DESIGNATION D’EXPERTS

Présents: M. BEDJAOUI, président de la Chambre; MM. Lacus, Rupa,
juges; MM. LUCHAIRE, ABI-SAAB, juges ad hoc; M. VALENCIA-
OsPINA, Greffier.

La Chambre constituée par la Cour internationale de Justice pour
connaitre de l’affaire susmentionnée,

Ainsi composée,
Après délibéré,
Vu l'article 48 du Statut de la Cour,

Rend l'ordonnance suivante:

Vu l’article IV du compromis conclu entre les Parties le 16 sep-
tembre 1983 en vue de la soumission de leur différend frontalier à une
chambre de la Cour, disposition par laquelle les Parties sont convenues de
procéder dans l’année suivant l'arrêt de la Chambre à la démarcation de
leur frontière commune dans la zone contestée et de prier la Chambre « de
désigner dans son arrêt trois experts qui les assisteront aux fins de l’opéra-
tion de démarcation »,

Vu l'arrêt rendu par la Chambre le 22 décembre 1986, au para-
graphe 176 duquel la Chambre s’est exprimée comme suit:

«La Chambre est prête à accepter la mission que les Parties lui ont
ainsi confiée. Toutefois, eu égard aux circonstances de la présente
espèce, la Chambre est d’avis qu’il n’y a pas lieu de procéder pour
l'instant à la désignation sollicitée par les Parties. Elle y procédera
plus tard, par voie d'ordonnance, après s’être informée des vues des
Parties, notamment en ce qui concerne les aspects pratiques de
l'exercice par les experts de leurs fonctions»,
8 DIFFÉREND FRONTALIER (ORDONNANCE 9 IV 87)

Considérant que ce que les Parties demandent à la Chambre n’est pas
d’ordonner une expertise au sens de l’article 50 du Statut de la Cour, dont
le but serait « d’aider la Cour à se prononcer sur les questions qu’elle est
appelée à trancher » (Demande en revision et en interprétation de l'arrêt du
24 février 1982 en l'affaire du Plateau continental (Tunisie/Jamahiriya
arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), C.I.JT. Recueil 1985,
p. 228, par. 65) et dont le coût serait, le cas échéant, supporté par la Cour
conformément à l’article 68 de son Règlement, mais d'exercer un pouvoir
qui lui est conféré par le compromis, celui de désigner trois personnes
auxquelles les Parties elles-mêmes ont décidé de confier une expertise en
vue de la mise en œuvre de l’arrêt de la Chambre;

Considérant que rien dans le Statut de la Cour ni dans la jurisprudence
établie ne s’oppose à ce que la Chambre exerce ce pouvoir, dont le but est
précisément de permettre aux Parties de parvenir à un règlement définitif
de leur différend en application de l’arrêt qu’elle a rendu;

LA CHAMBRE

1. Désigne, conformément à l’article IV, paragraphe 3, du compromis,
les trois experts suivants qui assisteront les Parties aux fins de l’opération
de démarcation de leur frontière dans la zone contestée :

M. Gilbert Mangin, de nationalité française, conseiller à la Cour de cas-
sation de France;

M. Zaki Belcaïd, de nationalité algérienne, ingénieur des travaux géo-
graphiques et cartographiques de l'Etat (Ecole nationale des sciences
géographiques de Paris);

M. Petrus Richardus, de nationalité néerlandaise, expert consultant en
géodésie, ancien directeur scientifique à l’Université agronomique de
Wageningen (Pays-Bas).

2. Autoriseson président, au cas où il se produirait une vacance au sein
du groupe des trois experts ainsi nommés, à désigner un suppléant pour
effectuer ou achever l’opération de démarcation.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le neuf avril mil neuf cent quatre-vingt-sept, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Burkina Faso
et au Gouvernement de la République du Mali.

| Le président de la Chambre,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
{Signé) Eduardo VALENCIA-OSPINA.
